989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jefferson JOHNSON, Plaintiff-Appellant,v.David GRAHAM, Assistant Warden of Programs, BrunswickCorrectional Center;  Chaplain Albert, BrunswickCorrectional Center, Defendants-Appellees.
No. 92-7198.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 24, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-742-2)
Jefferson Johnson, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jefferson Johnson seeks to appeal the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Johnson v. Graham, No. CA-92-742-2 (E.D. Va.  Nov. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Johnson's motion for preliminary injunction